DETAILED ACTION
 	Claims 1-3 are pending. 
 	This action is in response to the notice of appeal filed of 11/2/2021.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages filed 11/2/2021, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered, and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Coscarella in view of Doner et al. or McGonigle et al.
Applicant’s arguments with respect to the previous prior art secondary reference not providing sufficient motivation to modify the Coscarella reference is persuasive, however, the reference to Doner et al. provides M2 and S/M that can be used to indicate the flow status of the valve (Doner et al., col. 2, lines 20-25). The reference to McGonigle provide magnets (206,207) with a flapper valve as shown in Figure 2.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Coscarella (US 2010/0078083) in view of Doner et al. (US 6114823). 
 	Regarding claim 1, Coscarella disclose a backwater valve (10), comprising: 
 	a hollow valve body (12) having an inlet (14) defined by a vertical surface (the right most surface of 14), an outlet (16), and a bottom (18); 
 	a pivoting valve member (20) pivotally movable about a pivot axis (the inherent pivot axis, para. 0012, which appears to be below the start of the lead line for numeral 22, but un-numbered) that is positioned below the inlet between a normally open position (as shown in Figure 1) in which the valve member is biased by gravity to extend 
 	Coscarella disclose all of the features of the claimed invention, although is silent to having a first magnetic element carried by the pivoting valve member and a second magnetic element attached to the hollow valve body adjacent to the inlet, such that, as the pivoting valve member approaches the closed position, the first magnetic element is magnetically attracted toward the second magnetic element to bias the pivoting valve member toward the closed position and to maintain the pivoting valve member in the closed position until sufficient pressure is applied from the inlet to the pivoting valve member to open the valve member. 
 	Doner et al. disclose a pivoting valve (as shown in the figure 3) having a first magnetic element (M2) carried by the pivoting valve member and a second magnetic element (S/M with sensor) attached to the hollow valve body (40) adjacent to the inlet (to the right of 48b), such that, as the pivoting valve member approaches the closed position, the first magnetic element is magnetically attracted toward the second magnetic element to bias the pivoting valve member toward the closed position and to maintain the pivoting valve member in the closed position until sufficient pressure is applied from the inlet to the pivoting valve member to open the valve member (the magnetic elements are capable are having some amount of attractive forces, and 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ magnets and sensor as taught by Doner et al. into the device of Coscarella to have a first magnetic element carried by the pivoting valve member and a second magnetic element attached to the hollow valve body adjacent to the inlet, such that, as the pivoting valve member approaches the closed position, the first magnetic element is magnetically attracted toward the second magnetic element to bias the pivoting valve member toward the closed position and to maintain the pivoting valve member in the closed position until sufficient pressure is applied from the inlet to the pivoting valve member to open the valve member, in order to provide simple and reliable sensing of fluid flow by magnetically sensing the state of the valve in the conduit (Doner et al., col.2, lns. 20-23).
 	Regarding claim 2, Doner et al. disclose one of the first magnetic element and the second magnetic element is magnetized (“s/m sensor magnet assembly” and “magnet M2”col.5, lns. 2-13) and the other of the first magnetic element and the second magnetic element is ferrous (M2, the second magnetic element is considered as being ferrous in that the second element is a magnet, in the broadest reasonable interpretation), and 
 	Regarding claim 3, Doner et al. discloses each of the first magnetic element and the second magnetic element are magnetized (col.2, lns. 20-23) and with opposite poles .  

 	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Coscarella (US 2010/0078083) in view of McGonigle et al. (US 20080128033). 
 	Regarding claim 1, Coscarella disclose a backwater valve (10), comprising: 
 	a hollow valve body (12) having an inlet (14) defined by a vertical surface (the right most surface of 14), an outlet (16), and a bottom (18); 
 	a pivoting valve member (20) pivotally movable about a pivot axis (the inherent pivot axis, para. 0012, which appears to be below the start of the lead line for numeral 22, but un-numbered) that is positioned below the inlet between a normally open position (as shown in Figure 1) in which the valve member is biased by gravity to extend along a bottom (18) of the valve body below the inlet and a closed, vertical position (as shown in a dotted line representation in Figure 1, para.0016) sealing the inlet, the pivoting valve member having a peripheral edge (the edge of 20 at 22) comprising a hinge end, a remote end (the edge of 20 near 32, see Figure 2), and opposed sides (26), the pivot axis being positioned at the hinge end, the pivoting valve member comprising a float (28).
 	Coscarella disclose all of the features of the claimed invention, although is silent to having a first magnetic element carried by the pivoting valve member and a second magnetic element attached to the hollow valve body adjacent to the inlet, such that, as 
 	McGonigle et al. disclose a pivoting valve (as shown in the figures 2,3) having a first magnetic element (206) carried by the pivoting valve member and a second magnetic element (207) attached to the hollow valve body (202) adjacent to the inlet (202), such that, as the pivoting valve member approaches the closed position, the first magnetic element is magnetically attracted toward the second magnetic element to bias the pivoting valve member toward the closed position and to maintain the pivoting valve member in the closed position until sufficient pressure is applied from the inlet to the pivoting valve member to open the valve member (the magnetic elements are capable are having some amount of attractive forces, and therefore the device is capable of maintaining the valve member in a closed position until sufficient pressure is applied from the inlet to the pivoting valve member to open the valve member). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ magnets and sensor as taught by McGonigle et al. into the device of Coscarella to have a first magnetic element carried by the pivoting valve member and a second magnetic element attached to the hollow valve body adjacent to the inlet, such that, as the pivoting valve member approaches the closed position, the first magnetic element is magnetically attracted toward the 
 	Regarding claim 2, McGonigle et al. disclose one of the first magnetic element and the second magnetic element is magnetized (para.0024) and the other of the first magnetic element and the second magnetic element is ferrous (Para.0024, the second magnetic element is considered as being ferrous in that the second element is a magnet, in the broadest reasonable interpretation).
 	Regarding claim 3, McGonigle et al. discloses each of the first magnetic element and the second magnetic element are magnetized (Para.0024) and with opposite poles facing the other along a travel path of the pivoting valve member (as shown in Figure 2).  


Claim 2 is rejected, in an alternative manner, under 35 U.S.C. 103 as being unpatentable over Coscarella (US 2010/0078083) in view of Doner et al. (US 6114823), and further in view of Velie (US 4874012).  The claim is rejected in an alternative manner should the above rejection not be found persuasive.
Regarding claim 2, Coscarella and Doner et al. have disclosed all of the features of the claimed invention, although are silent to having the second magnetic element is ferrous.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second magnetic element being ferrous, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to substitute a ferrous material as taught by Velie for the second magnetic element material of the combined device of Coscarella and Doner et al., since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Claim 2 is rejected, in an alternative manner, under 35 U.S.C. 103 as being unpatentable over Coscarella (US 2010/0078083) in view of MCGonigle et al. (US 20080128033), and further in view of Velie (US 4874012).  The claim is rejected in an alternative manner should the above rejection not be found persuasive.
Regarding claim 2, Coscarella and McGonigle et al. have disclosed all of the features of the claimed invention, although are silent to having the second magnetic element is ferrous.
Velie teaches the use of a valve using a ferrous magnet for a corresponding magnet (col. 6, lns. 1-4).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to substitute a ferrous material as taught by Velie for the second magnetic element material of the combined device of Coscarella and McGonigle et al., since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CRAIG J PRICE/ 
Primary Examiner, Art Unit 3753